DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how an action taken at the UE (identifying a range of the bitmap, determining a subset) modifies method steps or structures at the base station.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0099479).
For Claims 1 and 10, Park teaches a method of performing communication, by a user equipment (UE), and a user equipment (UE) for performing communication, the UE comprising: a transceiver; and at least one processor coupled with the transceiver (see paragraphs 10, 261, 262), the method comprising: 
identifying a time division duplexing (TDD) configuration for uplink slots (see paragraph 61), a resource pool configuration for sidelink slots (see paragraphs 107-108), and a physical sidelink shared channel (PSSCH) configuration for sidelink symbols (see paragraphs 114, 153-155: sidelink symbols, format; paragraphs 175-176: PSSCH resources); 
determining at least one part of a slot based on a result of the identification (see paragraphs 187-190, 221); and 
transmitting a PSSCH based on the determined at least one part of the slot (see paragraph 197: UE transmits the PSSCH as determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0099479) as applied to claims 1 and 10 above, and further in view of Koskela et al. (US 2019/0349885) with support from Lee et al. (US 2020/0280961).
For Claims 2 and 11, Park as applied above is not explicit as to, but in a similar field of endeavor, Koskela teaches the method, wherein identifying the resource pool configuration further comprises: identifying a range of a bitmap for a resource pool based on a maximum range to which the resource pool is repeatedly applied (see paragraph 6: bitmap, paragraphs 29-31:; bitmap, SCS, repetitions; paragraphs 18, 27: 5G, variable SCS). Though Koskela is not explicit as to a sidelink resource pool, Lee shows that it is well known in the sidelink case to use the resource pool as defined by the bitmap.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify the range of the bitmap as in Koskela and Lee when implementing the sidelink method of Park. One of ordinary skill would have been able to employ a known resource identification method for application to a known transmission scenario.
For Claims 3 and 12, Park as applied above is not explicit as to, but Koskela as modified by Lee above teaches the method, further comprising: determining the maximum range to which the resource pool is repeatedly applied based on a subcarrier spacing (see paragraph 6: bitmap, paragraphs 29-31:; bitmap, SCS, repetitions; paragraphs 18, 27: 5G, variable SCS; bitmap length is a function of SCS).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify the range of the bitmap as in Koskela and Lee when implementing the sidelink method of Park. One of ordinary skill would have been able to employ a known resource identification method for application to a known transmission scenario.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0099479) as applied to claims 1 and 10 above, and further in view of Lu et al. (US 2021/0212050).
For Claims 4 and 13, while Park does teach determining a subset of continuous resource blocks (see paragraph 69), Park as applied above is not explicit as to, but Lu teaches the method, wherein determining the at least one part of the slot further comprises: determining a subset including continuous symbols in the slot, based on the PSSCH configuration, wherein the PSSCH is transmitted based on the subset of the slot (see paragraphs 45, 47, 60).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify resources as in Lu when transmitting on a channel as in Park. One of ordinary skill would have been able to do so with the reasonably predictable result of managing resources in a known manner for a known type of transmission.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0099479) as applied to claims 1 and 10 above, and further in view of Lee et al. (US 2020/0280961).
For Claims 5 and 14, while Park does mention using a PSBCH (see paragraphs 95, 136), Park as applied above is not explicit as to, but Lee teaches the method, wherein information of the TDD configuration is received through a physical sidelink broadcast channel (PSBCH) (see paragraphs 361, 377: PSBCH used for configuration signaling).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide signaling as in Lee when configuring a UE as in Park. One of ordinary skill would have been able to use a known channel for providing known signaling with the reasonably predictable result of ensuring compatibility with protocols in use.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0099479) in view of Ootsuji et al. (JP 6822418-B2, citing the English translation provided herewith).
For Claims 6 and 16, Park teaches a method of performing communication, by a base station (BS),  and a base station (BS) for performing communication, the BS comprising: a transceiver; and at least one processor coupled with the transceiver (see paragraphs 11, 40, 261-262)), the method comprising: 
determining slots allocated for uplink (UL) transmission (see paragraph 61); 
transmitting time division duplexing (TDD) configuration information indicating the slots for the UL transmission (see paragraph 61); 
transmitting information for a sidelink including a bitmap indicating a slot as a resource pool of a user equipment (UE) (see paragraphs 107-108, 221: bitmap for PSSCH); and 
transmitting a physical sidelink shared channel (PSSCH) configuration for sidelink symbols (see paragraphs 114, 153-155, 175-176), 

Park as applied above is not explicit as to, but Ootsuji teaches transmitting a system information block (SIB) for a sidelink configuration (see the paragraph spanning the last 4 liens on p. 4 and the first 7 lines of p. 5).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the SIB of Ootsuji when configuring the UE as in Park. One of ordinary skill would have been able to use a known information structure for providing known signaling with the reasonably predictable result of ensuring compatibility with protocols in use.

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0099479) and Ootsuji et al. (JP 6822418-B2, citing the English translation provided herewith) as applied to claims 6 and 15 above, and further in view of Koskela et al. (US 2019/0349885) with support from Lee et al. (US 2020/0280961).
For Claims 7 and 16, Park as applied above is not explicit as to, but in a similar field of endeavor, Koskela teaches the method, wherein a range of the bitmap for the resource pool is identified based on a maximum range to which the resource pool is repeatedly applied (see paragraph 6: bitmap, paragraphs 29-31:; bitmap, SCS, repetitions; paragraphs 18, 27: 5G, variable SCS). Though Koskela is not explicit as to a sidelink resource pool, Lee shows that it is well known in the sidelink case to use the resource pool as defined by the bitmap.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify the range of the bitmap as in Koskela and Lee when implementing the sidelink method of Park. One of ordinary skill would have been able to employ a known resource identification method for application to a known transmission scenario.
For Claims 8 and 17, Park as applied above is not explicit as to, but Koskela as modified by Lee above teaches the method, wherein the maximum range to which the resource pool is repeatedly applied is based on a subcarrier spacing (see paragraph 6: bitmap, paragraphs 29-31:; bitmap, SCS, repetitions; paragraphs 18, 27: 5G, variable SCS; bitmap length is a function of SCS).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify the range of the bitmap as in Koskela and Lee when implementing the sidelink method of Park. One of ordinary skill would have been able to employ a known resource identification method for application to a known transmission scenario.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0099479), Ootsuji et al. (JP 6822418-B2, citing the English translation provided herewith), and Koskela et al. (US 2019/0349885) with support from Lee et al. (US 2020/0280961) as applied to claims 6-7 and 15-16 above, and further in view of Lu et al. (US 2021/0212050).
For Claims 9 and 18, while Park does teach determining a subset of continuous resource blocks (see paragraph 69), Park as applied above is not explicit as to, but Lu teaches the method, wherein a subset including continuous symbols in the slot, is determined based on configured resource pool information at the UE for the transmission of the PSSCH (see paragraphs 45, 47, 60).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify resources as in Lu when transmitting on a channel as in Park. One of ordinary skill would have been able to do so with the reasonably predictable result of managing resources in a known manner for a known type of transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (US 2018/0098322) teaches a system using a resource pool bitmap repeatedly applied to subframes. Su et al. (US 2021/0250159) teaches a system in which a base station configures sidelink resources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/13/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466